Citation Nr: 9916622	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-42 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for a low back 
disorder.


FINDING OF FACT

The claim for service connection for a low back disability is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. 

In November 1986, the RO denied entitlement to service 
connection for a low back disability.  The veteran was 
informed of the decision in December 1986; however, he did 
not timely appeal the decision, and it became final.  The 
veteran then attempted to reopen his claim and, in a December 
1997 Board decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim and the case was remanded to the RO for an additional 
development, to include a VA examination.  If new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for a low back 
disorder.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Factual Background

The veteran contends, in essence, that during service, he 
injured his low back at the same time he received an injury 
to his right leg. 

The service medical records reflect that during a July 1969 
examination for induction, to include a Report of Medical 
History, the veteran complained of having back pain after 
heavy lifting.  A back disability was not entered at that 
time.  In August 1970, the veteran was treated for fragment 
wounds to the right leg with an open fracture of the right 
tibia.  There was no indication of an injury to the back at 
any time during service.  His April 1971 Medical Board 
examination report showed no spine abnormality.  

Post-service VA medical evidence, dating from 1972 to 1998, 
reflect that during VA examinations, conducted in February 
1972 and March 1977, there were no complaints of low back 
pain and no clinical findings were noted pertaining to the 
veteran's low back.  VA outpatient records, dating from 1983 
to 1986, reflect that the veteran was primarily seen for un-
related disorder.  However, in August 1983, the veteran 
complained of pain in the back of his shoulder. 

During a VA psychiatric examination, conducted in September 
1986, the veteran reported having back pain due to having a 
shorter leg.  On orthopedic examination, also in September 
1986, he reported that he had some shrapnel in the region of 
the low back and that it was still present.  He complained of 
intermittent back pain which could last for two to three 
weeks.  On examination, slight tenderness was noted in the 
lumbar region.  X-rays showed minimal degenerative changes in 
the dorsolumbar region; the lumbar spine proper was noted to 
be unremarkable.  The veteran was diagnosed as having 
degenerative disc disease of L-5-S1 and shrapnel wounds in 
the low back.  

A letter from a VA physician, Wendy Armstrong, M. D., 
received by the RO in June 1995, reflects that the veteran 
had been seen for low back pain.  On evaluation, it was 
concluded that the veteran had a severe muscle strain 
probably/possibly complicated by a mild disc herniation which 
caused neurologic pain.  Bed rest was recommended. 

An August 1996 letter from Tel-Farm Radiology reflects that a 
review of the previously evaluated lumbar and thoracic spine 
X-rays was performed.  A 3.5 mm metallic density was present 
over the posterolateral aspect of the left back, overlooking 
the region of the eleventh rib posteriorly on the left, 
historically representing a piece of shrapnel, was the 
diagnostic conclusion.

A June 1998 VA examination report reflects that the examiner 
reviewed the veteran's entire claims file prior to the 
examination with the exception of X-rays from Tel-Farm 
Radiology, which were not associated with the claims file.  
The examiner noted the veteran's extensive in-service injury 
with respect to his shell fragment wound to the right 
proximal leg and left flank area.  The examiner indicated 
that there was also a shrapnel wound to the soft tissue of 
the left flank region but that there was no spinal or 
neurovascular abnormality.  The examiner also reported that 
after service, the veteran had been involved in an automobile 
accident and that he had injured his neck, left knee and 
other parts of his system.  The veteran indicated that he had 
been on Worker's Compensation for his low back since June 4, 
1997.  The veteran related that his back had significantly 
improved.  He reported that he had not any surgery/treatment 
for his low back since service.  The veteran indicated that 
he had muscle spasms off and on, and that a magnetic 
resonance imaging scan showed some normal bulging without 
rupture at L5.  No neurovascular problems were noted.  
Regarding his low back, the veteran indicated, "It's not bad 
now."  There were no radicular, Valsalva, bowel, bladder or 
genitourinary complaints.  In addition, there was no evidence 
of any muscle spasm, guarding or deformity.  An examination 
of the lumbar spine was essentially within normal limits.  An 
X-ray of the lumbar spine showed five lumbar vertebrae.  
There was a normal resting curvature and no evidence of an 
infection or a deformity.  The psoas signs were normal.  
There were mild degenerative changes throughout which were 
general and not consistent with any localized injury.  There 
was no evidence of any spondylosis, spondylolisthesis, or 
stenosis.  There was degenerative disc disease, along with 
narrowing, osteophytic changes and degeneration of the fourth 
disc space and some narrowing.  There was some small shrapnel 
fragment near the 11th rib on the left, which didn't involve 
the spine directly.  There was anterior calcification of the 
L4 disc area.  

The VA examiner in July 1998 determined that there was no 
evidence of any spinal injury secondary to the shrapnel wound 
or more than would be expect for a person of the veteran's 
age, size and life.  In summary, it was concluded that the 
veteran had degenerative disc disease in his lumbar spine 
which might have caused periodic complaints or problems but, 
in his opinion, it was not related directly in any way to the 
shrapnel injury or to any other injury which occurred during 
service.  




III.  Analysis

The Board observes the veteran's contention that he sustained 
an injury to his low back at the same time he received an 
injury to his right leg during service and that recent X-rays 
reflect that the veteran has small shrapnel fragment near his 
11th rib.  However, service medical records, to include an 
entrance examination (with the exception of the veteran's 
subjective complaints of back pain after heavy lifting), are 
completely negative for any prior history, subjective 
complaints or clinical findings of a low back disorder.  In 
fact, there was no indication of an injury to the back at any 
time during service and an April 1971 Medical Board 
examination report showed no spine abnormality.  

In addition, the first post-service medical evidence of any 
low back complaints and/or clinical findings was not until 
the late 1980's, more than a decade after the veteran was 
discharged from service.  Therefore, there is no evidence of 
any arthritis of the lumbar spine within a year of the 
veteran's discharge from service and service connection is 
therefore not warranted pursuant to 38 C.F.R. §§ 3.307, 3.309 
(1998).  Furthermore, the post-service medical evidence of 
record does not contain any medical opinion which establishes 
an etiological relationship between any current low back 
disorder to service, to include a shrapnel injury, in order 
to support an award of service connection pursuant to 
38 C.F.R. § 3.303(b)(1998).  In this regard, the VA examiner 
in July 1998 concluded that the veteran's degenerative disc 
disease was not directly related to the shrapnel injury or to 
any other in-service injury.  In sum, as the post-service 
medical records do not contain any medical opinion 
establishing an etiological relationship between any current 
low back disorder to the veteran's service or evidence of 
arthritis of the lumbar spine within a year of discharge from 
service, the claim for service connection for a low back 
disorder is not well grounded and is denied.
 
The only evidence of record indicating that the veteran's 
current low back disorder was acquired as a result of service 
is the lay opinion of the veteran.  However, the Board would 
point out that the veteran is not shown to be competent to 
diagnose any current low back disorder.  Only those 
individuals with specialized medical knowledge, training, or 
experience are competent to provide evidence on this matter.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions on matters of medical causation or a diagnosis are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Here, there is no 
competent medical evidence of record establishing an 
etiological relationship between the veteran's current low 
back disorder to service or showing that he developed 
arthritis of the lumbar spine within a year of discharge from 
service.  In the absence of competent evidence indicating 
that the veteran's claim for service connection for a low 
back disorder is plausible or capable of substantiation, it 
must be denied as not well grounded.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for a low back disorder is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, the claim must be denied as not well 
grounded.  Since his claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The Board holds that the veteran has not presented a well-
grounded claim.  In doing so, the Board has considered 
whether the veteran has been given adequate notice to address 
this matter and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In light 
of the veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claim well grounded, such as records containing a medical 
opinion establishing an etiological relationship between his 
current low back disorder to service or evidence of arthritis 
of the lumbar spine within a year of discharge from service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, there is 
no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete his application for service connection 
for the claimed disability.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim for entitlement to service 
connection for a low back disorder not having been submitted, 
this appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

